260 F.2d 957
Arthur M. FULTON, Appellant,v.UNITED STATES of America, Appellee.
No. 17173.
United States Court of Appeals Fifth Circuit.
November 26, 1958.

Appeal from the United States District Court for the Western District of Texas; Ben H. Rice, Jr., Judge.
J. P. Darrouzet, Austin, Tex., for appellant.
Russell B. Wine, U. S. Atty., Howard C. Walker, Asst. U. S. Atty., San Antonio, Tex., for appellee.
Before TUTTLE, JONES and WISDOM, Circuit Judges.
PER CURIAM.


1
This appeal from denial of appellant's motion to set aside a judgment of conviction and sentence on the ground that the penalty provisions of the 1939 Internal Revenue Code had been repealed is in all respects identical with that decided adversely to the appellant by the Court of Appeals for the District of Columbia Circuit in Levister v. United States, D.C.Cir., 260 F.2d 485. On the reasoning of the Court in that case, the judgment of the trial court is affirmed.